PER CURIAM.
We affirm the trial court’s denial of appellant’s untimely and successive motion for post-conviction relief/writ of habeas corpus. Appellant’s complaints about the process by which the prosecutor took sworn testimony before filing and then amending the information are improper in a post-conviction proceeding, untimely, and meritless. See Carbajal v. State, 75 So.3d 258, 262 (Fla.2011); Simon v. State, 997 So.2d 490, 491 (Fla. 4th DCA 2008); State v. Williams, 362 So.2d 678, 680 (Fla. 4th DCA 1978), dismissed, 368 So.2d 1376 (Fla.1979); State v. Hartung, 543 So.2d 236, 237 (Fla. 5th DCA 1989).
This post-conviction motion alleging that the state attorney failed to receive sworn testimony from a material witness before filing the information is one of numerous such frivolous motions this court has dealt with recently. E.g., Collins v. State, 97 So.3d 305, 306 (Fla. 4th DCA 2012). As in that case, we direct the clerk to send a certified copy of this opinion to the appropriate institution for disciplinary action, see § 944.279(1), Fla. Stat. (2012). Appellant is also cautioned that any further frivolous or malicious filings will result in this court imposing the sanction of no longer accepting his pro se filings. See State v. Spencer, 751 So.2d 47, 49 (Fla.1999).

Affirmed. Appellant referred to prison officials.

WARNER, STEVENSON and DAMOORGIAN, JJ., concur.